FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS O. SPICER,                                 No. 08-56262

               Plaintiff - Appellant,             D.C. No. 2:07-cv-04973-AHM-
                                                  FFM
  v.

CITY OF SIMI VALLEY,                              MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                      A. Howard Matz, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, PAEZ, Circuit Judges.

       Thomas O. Spicer appeals pro se from the district court’s summary

judgment in his Americans with Disabilities Act (“ADA”) action alleging the City



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and we therefore deny Spicer’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
of Simi Valley discriminated against him by issuing him citations for illegal

parking. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo,

Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004),

and we affirm.

      The district court properly granted summary judgment on Spicer’s ADA

claim because, assuming Spicer was disabled within the meaning of the ADA, he

failed to raise a triable issue as to whether he was excluded from participating in,

or benefitting from, any service or program because of his disability. See McGary

v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (listing elements for a

claim under Title II of the ADA). To the extent Spicer seeks to overturn the state

court judgment, we lack jurisdiction pursuant to the Rooker-Feldman doctrine. See

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

      Spicer’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    08-56262